Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Receives Purchase Orders from a National Retail Pharmacy Chain Monday November 17, 9:23 am ET LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB: GMPM - News) announces the launch of its annual private label program for 2008-2009. Gamma’s 2008-2009 program is a continuation and expansion of our highly successful 2007 rollout of a gum drop based immune booster with a national retail pharmacy chain. Gamma’s immune booster reached the rank of top new product in the cough and cold category at this at this retailer. Gamma has agreed to selectively manufacture certain house brands or private label programs for retailers. The Company expects that each individual product (SKU) will achieve $250,000-$350,000 per SKU for house brands. Gamma’s CEO Peter Cunningham commented, “We are pleased to launch the 2008-2009 private label program with a major national retail pharmacy chain. The private label business is growing rapidly as national retail chains move aggressively to differentiate from their competitors. Our ability to execute both a private label program and Gamma’s own branded products ensures our Gel Delivery
